 

 

November 13, 2012

 

 

 

 

ZaZa France SAS

 

and

 

Vermilion REP SAS

 

 

 

 

 

SHARE PURCHASE AGREEMENT

relating to the sale of the shares of ZaZa Energy France SAS

 

 

 

 





 

 

--------------------------------------------------------------------------------

 

 

Table of contents

 

1.Definitions..........................................................................................................................................................................................................5

2.Principles of
construction.....................................................................................................................................................................15 

3.Sale and purchase of the
Shares.....................................................................................................................................................16 

4.Purchase Price of the Shares, Leakage and repayment of Existing
Indebtedness.................................................16 

5.Conditions
precedent..............................................................................................................................................................................17 

6.Pre-Closing
covenants..........................................................................................................................................................................19 

7.Pre-Closing
Notice...................................................................................................................................................................................24 

8.Closing..........................................................................................................................................................................................................24 

9.Post-Closing
obligations........................................................................................................................................................................26 

10.Representations and warranties of the
Purchaser..............................................................................................................28 

11.Representations and warranties of the
Seller.......................................................................................................................29 

12.Indemnification....................................................................................................................................................................................36 

13.Conduct of
Claims............................................................................................................................................................................39 

14.Payments..............................................................................................................................................................................................42 

15.Limitations of
liability.......................................................................................................................................................................42 

16.Purchaser's
acknowledgments.....................................................................................................................................................44 

17.Confidentiality /
Announcements...............................................................................................................................................45 

18.Successors and
assigns.................................................................................................................................................................46 

19.Variation..................................................................................................................................................................................................46 

20.Payments..............................................................................................................................................................................................46 

21.Withholdings and
deductions........................................................................................................................................................46 

22.Costs.......................................................................................................................................................................................................46 

23.Cooperation...........................................................................................................................................................................................46 

24.No recourse against
non-Parties.................................................................................................................................................46 

25.Notices....................................................................................................................................................................................................47 

26.Invalidity................................................................................................................................................................................................48 

27.Governing Law and
arbitration......................................................................................................................................................48 







2 

 

 

--------------------------------------------------------------------------------

 

 

SHARE PURCHASE AGREEMENT

 

Between:

(1)      ZaZa France SAS, a « société par actions simplifiée  » incorporated
under the laws of France with a share capital of €4,620,000,  having its head
office at 5 rue Scribe, 75009 Paris, France, registered under number 408 559 136
RCS Paris, duly represented for the purpose hereof by its President,  Mr.  Tony
Vermeire;

(the "Seller")

And

(2)      Vermilion REP SAS, a « société par actions simplifiée » incorporated
under the laws of France with a share capital of €76,525,000 , having its head
office Route de Pontenx, lieu dit «  Le Pioulas  », 40161 Parentis en Born,
 registered under number 410 964 837 RCS Mont de Marsan,  duly represented for
the purpose hereof by Mr. John Donovan, duly authorised;

(the "Purchaser")

(the Seller and the Purchaser being hereafter jointly referred
to as the "Parties" and individually as a "Party")

Whereas:

(A)      The Seller owns 100% of the shares of ZaZa Energy France SAS,
a « société par actions simplifiée  » incorporated under the laws of France with
a share capital of €1,500,000,  having its head office at 5 rue Scribe, 75009
Paris, France and registered under number 391 727 450 RCS Paris (the "Company").

(B)      The Purchaser has expressed its interest in acquiring the Company and
for such purposes has, together with accountants, lawyers, tax advisers,
business consultants and other advisers, carried out certain due diligence
consisting, inter alia, of reviewing and analyzing documents on the Company,
discussing with the management of the Company, inspecting certain sites and,
more generally, asking questions and carrying out investigations deemed
necessary in relation to the businesses, the accounts, the financial, legal and
other affairs of the Company.

(C)      The Purchaser wishes to acquire the Shares (as this term is defined
below) and the Seller wishes to sell the Shares under the terms and conditions
of this Agreement (the "Transaction").

IT IS AGREED AS FOLLOWS:

SECTION I – DEFINITIONS AND INTERPRETATIONS

Definitions

In this Agreement (including the above recitals), in addition to such terms as
are defined elsewhere in this Agreement, the following terms have the
meanings specified in this Article 1:

"Accounting Principles"

means the accounting principles set forth in Schedule 11.4;

"Accounts"

means the audited statutory accounts (balance sheet and profit and loss account)
of the Company for the fiscal year ended 31 December 2011, the audited quarterly
accounts of the Company for each of the two quarters ending, respectively, March
31, 2012 and June 30, 2012 and the unaudited quarterly accounts of the Company
for the quarter ended September 30, 2012 attached hereto as Schedule 11.4(ii);

"Affiliate"

means an entity that, directly or indirectly through one or more intermediates,
Controls, or is Controlled by, or is under joint Control with, the company
specified;

"Agreement"

means this agreement and the Schedules;

"Articles"

means the articles of this Agreement;

"Assets"

means:

(a)            the right, title and interests of the Company in:

(i)            the Concessions, the Production Rights and all other rights and
interests in the Concessions granted pursuant to the Mining Titles (subject to
the terms and conditions of their grant);

(ii)            the Leases;

(iii)            the Interests and the Interests Documents;

(iv)            the Contracts, including any property held under the Contracts;
and

(v)            the Information;

and

(b)            any other assets, rights, property and interests, however
described, owned by the Company as at the Execution Date, except for the Paris
Basin ORRI Agreement;

"Business"

means the business of the Company, being the business of exploring for,
producing, processing, marketing, transporting and selling hydrocarbons in
France;

"Business Day"

means any day, except Saturday, Sunday or any day on which banks are generally
not open for business in France;

"Cash Advance"

has the meaning set forth in Article 6.4;

"Claim"

means any claim made by a Party against the other Party in respect of any breach
of, or right of indemnification under, this Agreement;

"Claiming Party"

has the meaning set forth in Article 13.1;

"Closing"

means the completion of the sale and purchase of the Shares pursuant to this
Agreement;

"Closing Date"

means the date on which Closing shall take place in accordance with Article 8.1;

"Closing Payment"

has the meaning set forth in Article 4.2;

"Closing Statement"

means the statement to be prepared in accordance with Schedule 4.2; 

"Code"

means the U.S. Internal Revenue Code of 1986, as amended;

"Common Conditions Precedent"

has the meaning set forth in Article 5.1;

"Company"

has the meaning set forth in the recitals of this Agreement;

"Concession of Charmottes"

means the hydrocarbon concession of Charmottes, owned by the Company pursuant
to the Decree dated October 19, 1998 (JO N° 247 of October 24, 1998, p. 16131),
granting the Concession of Charmottes to Madison Chart Energy;

"Concessions"

means the hydrocarbons concessions of Charmottes, Châteaurenard and
Saint-Firmin-des-bois, owned by the Company pursuant to the Mining Titles;

"Conditions Precedent"

has the meaning set forth in Article 5.3;

"Contracts"

means any and all contracts listed in Schedule 11.5(d);

"Control",  "Controlled" or "Controls"

means the control as defined by paragraphs I and II of article L. 233-3 of the
French Code of Commerce (to the exclusion of paragraph III);

"Damages"

means direct damages (dommages directs) or losses (pertes) (excluding any
damages or losses which are unforeseen, contingent, indirect,  incidental or
consequential (dommage imprévisible ou indirect)  but including penalties,
fines, costs, and expenses (including reasonable legal and other professional
fees and expenses in connection with any action, suit or proceeding, on a full
indemnity basis);

"Data Room"

has the meaning set forth in Article 16;

"Draft Closing Statement"

has the meaning set forth in article 2.1 of Schedule 4.2;

"Effective Time"

means October 1, 2012 at 12:01 a.m. at the location of the Company;

"Employee Benefit Plans"

has the meaning set forth in Article 11.13(b);

"Encumbrance"

means any "nantissement",  "gage" or any other real or personal right
(droit réel ou personnel) restricting the ownership of the relevant asset;

"Expert Accountant"

means a firm of statutory auditors (commissaires aux comptes) of international
standing to be agreed by the Seller and the Purchaser within five (5) Business
Days of a notice by one to the other requiring such agreement or, failing such
agreement, to be appointed on the application of either of them by the President
of the Tribunal de Commerce of Paris;

"Extraordinary Dividend"

means the extraordinary dividend which may be paid, subject to the consent of
the Required Noteholders, prior to the Closing Date, by the Company to the
Seller by way of set off against the amounts due under the Intragroup
Receivables in an amount equal to the Intragroup Receivables;

"Fixed Assets"

means the tangible fixed assets set out in Schedule 11.7;

"General and Administrative Expenses"

means the amounts recorded in the Company's books of account under the account
code categories set forth in Schedule 4.2(a);

"General and Administrative Expenses Adjustment"

has the meaning set forth in Article 4.2(a);

"Governmental Approval"

means, in accordance with Article 43 of the French Decree no 2006-648 dated June
2, 2006:

(a)      the written confirmation from the relevant Governmental Authority that
the transfer of the Control of the Company, pursuant to the Agreement, is not
incompatible with the preservation of the Mining Titles; or

(b)      the expiry of two months from the date on which the Government
Notification was received by the relevant Government Authority, provided that
during such two-month period, the relevant Governmental Authority has neither
raised any objection nor requested a further extension of two months to consider
the request; or

(c)      if the relevant Governmental Authority has given notice of its decision
to extend such two-month period for an additional two months, the expiry of a
period of four months from the date on which the Government Notification was
received by the relevant Government Authority, provided that the relevant
Governmental Authority has not raised any objection to the request;

"Governmental Authority"

means any government, subdivision, court, administrative agency, commission,
official or other authority or independent administrative authority (autorité
administrative indépendante) of France or any other country or any state,
province, prefect, municipality, locality or other government or political
subdivision thereof, or any quasi-governmental or private body exercising any
administrative, executive, judicial, legislative, police, regulatory, taxing,
importing or other governmental or quasi-governmental authority;

"Hess Oil France"

means Hess Oil France S.A.S.;

"Hess Agreements"

means the agreements executed between Hess Oil France or its Affiliates and the
Company or its Affiliates, including the agreements entered into on July 25,
2012 between, inter alia, the Company and Hess Oil France which are listed in
Schedule 9.3;

"Hydrocarbons"

means all hydrocarbons, including crude oil, natural gas, condensate, natural
gas liquids and other liquid or gaseous hydrocarbons;

"Indemnifying Party"

has the meaning set forth in Article 13.1;

"Information"

means all information to the extent relating to the Shares, the Company, the
Business, the Assets and the Operations made available to the Purchaser by the
Seller or reasonably accessible by the Purchaser in any form or media at any
time, including the Purchaser's due diligence investigations and review and any
information in the public records, including:

(a)            all financial information and records;

(b)            all business and commercial information;

(c)            all other documents and other records; and

(d)      all geological, geophysical or technical information relating to the
presence, absence or extent of hydrocarbon deposits in the area of the Mining
Titles that has been obtained from the exploration and prospecting for or
production of hydrocarbons within the Mining Titles, including the books,
records, seismic and interpretive data, notes, drawings and maps, to the extent
relating to the Shares, the Company, the Business, the Assets or the Operations
and which is, in the case of information (other than information in the public
records), in the custody or under the control of the Seller or the Company;

"Interests"

means any and all rights, title, interests, benefits, obligations and
liabilities of the Company pertaining to and/or in connection with the
Concessions, the Leases, the Fixed Assets, the Wells and the associated
Hydrocarbons;

"Interests Documents"

means documents owned by Company and agreements or other instruments to which
Company is a party to the extent related to the Concessions, the Leases, the
Fixed Assets, the Wells and the associated Hydrocarbons, including:

all contracts, agreements and documents relating to the Interests or any
operations relating thereto or any rights in relation to them, including all
operating agreements, joint venture agreements and the Contracts, but excluding
any Intragroup Contracts;

all subsisting rights to enter upon, use or occupy the surface of any of the
Concessions, of any lands upon which any of the Fixed Assets are situated or of
any lands to be traversed in order to gain access to any of the Concessions or
the Fixed Assets, including all fee and leasehold interests, easements and
rights of way;

all permits relating to the Concessions or the Fixed Assets, including all well,
pipeline and other permits, licenses and Regulatory Approvals;

all filings made with Governmental Authorities, well files and agreements, all
of which relate directly to the Concessions, the Fixed Assets or any Well;

all financial, well, land, operation, geological and production files, including
all seismic and data relating to the Concessions and the Fixed Assets (including
all seismic data, logs, pressure data, engineering studies whether completed or
in progress, along with any area development work programs and technical
evaluations and mapping); all logs, leases, agreements and other title documents
and contracts, all contracts including gas purchase contracts and operating
agreements which are related to the Interests; and

all documents including collective labor agreements, programs, policies and
practices related to employment terms and conditions in effect in the Company as
well as all individual employee files and contracts and generally all files
associated with employment (e.g., Registre Unique du Personnel);

"Intragroup Contracts"

means any agreement between Company and any member of the Seller's Group for the
provision of goods or services, the sharing of costs or facilities, the payment
of funds, the advancing or borrowing of money or any other matter, the list of
which is set out in Schedule 6.4(b);

"Intragroup Receivables"

means the receivables held by the Company against the Seller and its Affiliates
under existing intragroup loans set out in Schedule 6.4(b) (excluding the Cash
Advance);

"Law"

means all constitutions, treaties, laws (including principles of common law and
equity), statutes, codes, ordinances, orders, decrees, rules, regulations and
municipal by-laws, whether domestic, foreign or international, any and all
judgments, orders, writs, injunctions, decisions, rulings, decrees and awards of
any authority or Governmental  Authority, and any policies of any Governmental
 Authority;

"Leakage"

means any of the following which occurs between the Effective Time and Closing:

(a)      any dividend or distribution approved, paid or made by the Company to
any member of the Seller's Group;

(b)            any payment made (including management fees), future benefits
granted, assets transferred or surrendered, or liabilities assumed, indemnified
or incurred by the Company for the benefit of any member of the Seller's Group
(including any payment or accrual of interest and any professional advisors'
fees or costs relating to the Transaction);

(c)            any payment made by the Company to any member of the Seller's
Group, including any payment in respect of any loan or share capital or other
securities of the Company being redeemed, purchased or repaid, or any other
return of capital;

(d)            the waiver by the Company of any amount owed to the Company by
the Seller's Group;

(e)            the agreement or undertaking by the Company to do any of the
matters set out in (a) to (d) above,

(f)            any Tax due by the Company resulting from Permitted Leakage or
Leakage; or

(g)    any expenditure by the Company after the Effective Time on any permits
other than the Concessions;

but, with respect to the items set out in (a) to (e) above (inclusive),
excluding any Permitted Leakage;

"Leases"

has the meaning set forth in Article 11.6(b);

"Leakage Adjustment"

has the meaning set forth in Article 4.2(b);

"Liabilities"

means any and all liabilities and obligations under Law, whether tortious,
contractual, statutory or otherwise, whether absolute or contingent, and whether
based upon fault, strict liability or otherwise;

"Major Decisions"

means those decisions for which a consent of the Purchaser is required pursuant
to Article 6.2;

"Material Adverse Change"

means:

(a)      any damage to or adverse change in the Assets or any of them that,
either alone or in combination with any other damage or change, results in the
value of the Assets as a whole being reduced or diminished by more than
$4,000,000,  or

(b)      any decision or change in Law (including any change in mining or
environmental regulations) that prohibits the operation of one or more of the
Concessions or which would negatively affect the economic value of the
Concession for an amount greater than $4,000,000;

but "Material Adverse Change" specifically does not include any reduction or
diminution of the value of the Assets or the Company resulting from 1) any
macro-economic developments, including commodity price volatility affecting the
oil and gas industry generally, including the French oil and gas industry; or 2)
any reservoir depletion;

"Mining Titles"

means:

(a)            the Decree dated October 19, 1998 (JO N° 247 of October 24, 1998,
p. 16131), granting the Concession of Charmottes to Madison Chart Energy,

(b)            the Decree dated February 1st, 2011 (JORF N° 0028 of February 3,
2011, p. 2166), granting the Concession of Châteaurenard to Toreador Energy
France SCS, and

(c)            the Decree dated February 1st, 2011 (JORF N° 0028 of February 3,
2011, p. 2166), granting the Concession of Saint-Firmin-des-Bois to Toreador
Energy France SCS;

"Non-Party Affiliates"

has the meaning set forth in Article 24;

"Non-Party Individuals"

has the meaning set forth in Article 24;

"Obsolete Inventory"

means the inventory set out and described on Schedule 4.2(d);

"Obsolete Inventory Adjustment"

has the meaning set forth in Article 4.2(d);

"Operations"

means all of the activities and operations of or carried out by Company or on
behalf of Company in respect of the Business, the Company and the Assets;

"Organizational Documents"

means, with respect to any company (société) or other incorporated entity, the
memorandum and articles of association (statuts), charter or similar
constitutive document of such company or other incorporated entity, as filed
with the relevant commercial registry, company registrar or other governmental
authority, as the same may be amended, supplemented or otherwise modified from
time to time;

"Paris Basin ORRI Agreement"

means that certain overriding royalty interest agreement between Hess Oil France
and the Company dated October 1, 2012;

"Party" or "Parties"

has the meaning set forth in the recitals of this Agreement;

"Payment Account Details"

means, in relation to any payment to be made under or pursuant to this
Agreement, the name, account number, sort code, account location and other
details specified by the payee and necessary to effect payment to the payee;

"Permitted Leakage"

means:

(a)      the Extraordinary Dividend; and

(b)            the 5% management fee paid in accordance with that certain
services agreement dated January 31, 2000 entered into between the Seller and
the Company;

"Production Rights"

means the ownership or the right to benefit from the hydrocarbons production of
the Concessions;

"Pre-Closing Notice"

has the meaning set forth in Article 7;

"Purchase Price"

has the meaning set forth in Article 4.1;

"Purchaser's Conditions Precedent"

has the meaning set forth in Article 5.3;

"RDCM"

means the redevance départementale et communale des mines to be paid pursuant to
articles 1519 and 1587 to 1589 of the French Tax Code;

"Redevance Proportionnelle"

means the royalty payable to any Governmental  Authority pursuant to the
ownership of the Interests and based upon the value of crude produced at the
point where it leaves the field, and at a rate which varies based upon amount of
production;.

"Regulatory Approvals"

has the meaning set forth in Article 11.11(a);

"Required Noteholders"

has the meaning ascribed to this term in that certain Securities Purchase
Agreement entered into by ZaZa Energy Corporation and MSD ZEC Investments, LLC,
Talara Master Fund, LTD, Senator Sidecar Master Fund LP, Blackwell Partners,
LLC, O-Cap Offshore Master Fund, L.P., Permal Talara LTD, O-Cap Partners, L.P.,
Winmill Investments LLC, Capital Ventures International, dated February 21,
2012;

"Royalty"

means any royalty,  including RDCM and Redevance Proportionnelle, payable in
respect of the Assets, excluding, for the avoidance of doubt, the royalty under
the Paris Basin ORRI Agreement; 

"Schedules"

means the schedules to this Agreement;

"Seller's  Conditions Precedent"

has the meaning set forth in Article 5.2;

"Seller's Group"

means the Seller and its Affiliates (other than the Company), and its and their
respective directors, officers and employees;

"Shares"

means the 686,160 shares making up the share capital of the Company;

"Tax"

means all taxes, whether direct or indirect, and whether levied by reference to
income, profits, gains, net wealth, asset values, turnover, added value or other
reference and statutory, governmental, local or municipal imposition, duties,
contributions, rates and levies, whenever and wherever imposed (whether imposed
by way of a withholding or deduction for or on account of tax otherwise), and in
respect of any person, and all penalties, charges, costs and interest relating
thereto;

"Third Party"

means any person other than the Seller and the Purchaser;

"Transaction"

has the meaning set forth in the recitals of this Agreement;  

"Wells"

means all wells located on the Concessions, including oil wells, gas wells,
injection wells, disposal wells and water wells and well licences; and

"Working Capital Adjustment"

has the meaning set forth in Article 4.2(c).

"ZaZa Parent Guarantee"

means the parent guarantee to be issued by ZaZa Energy Corporation on the
Closing Date, substantially in the form set forth in Schedule 8.2(b)(vi).

Principles of construction

In this Agreement unless otherwise specified:

references to Articles, paragraphs and Schedules are to articles and paragraphs
of, and schedules to, this Agreement;

references to an "entity" shall be construed so as to include any entity,
wherever and however incorporated or established;

references to a "person" shall be construed so as to include any individual,
firm, company, government, state or agency of a state or any undertaking, joint
venture, association or partnership (whether or not they have separate legal
personality);

references to any French legal term for any action, remedy, method of judicial
proceedings, legal document, legal status, court, official, or any legal concept
or thing shall in respect of any jurisdiction other than France be deemed to
include what most nearly approximates in that jurisdiction to the French legal
term;

the words "hereof",  "herein" and similar words shall be construed as references
to this Agreement as a whole and not just the particular Article or paragraph in
which the reference appears;

the word "including" means "including, but not limited to" and other forms of
the word "include" are to be interpreted similarly;

references to "dollars" or "$" refer to the lawful currency of the United States
of America, and all payments and receipts will be made and recorded in United
States currency; and

all determinations of an accounting nature that are required to be made with
respect to the Company shall be made in a manner consistent with the Accounting
Principles.

The Schedules form part of this Agreement and shall have the same force and
effect as if expressly set out in the body of this Agreement and any reference
to this Agreement shall include the Schedules.

The meanings of the defined terms are applicable to both the singular and the
plural forms thereof.

The headings used in this Agreement and the Schedules thereto have been adopted
by the Parties for ease of reference only and the Parties declare that these
headings are not to be comprised in this Agreement and shall not in any event
influence the meaning or interpretation of this Agreement.

When calculating the period of time within which, or following which, any act is
to be done or step taken, the rules described in articles 640 to 642 of the
French Code of Civil Procedure shall be applied.

Unless the context otherwise requires, any reference to a statutory provision
shall include such provision as it exists and is construed as of the date of
this Agreement.

SECTION II – SALE AND PURCHASE

Sale and purchase of the Shares

Upon the terms and subject to the Conditions Precedent set forth in Article 5 of
this Agreement, the Seller agrees to sell to the Purchaser, and the Purchaser
agrees to purchase from the Seller,  all of the Shares with all rights attached
or accruing to them at Closing.

Except as otherwise expressly provided in this Agreement, all income and
expenses of the Company receivable or incurred prior to the Effective Time (as
well as Taxes related thereto) are for the account of the Seller and all income
and expenses of the Company from and after the Effective Time (as well as Taxes
related thereto) are for the account of the Purchaser.

The Parties agree that the transfer of ownership of the Shares shall occur on
the Closing Date, subject to Closing.

The Parties shall notify the transfer of ownership of the Shares to the Company
on the Closing Date in order to enable the Company to proceed with the
registration of such transfer of ownership in the share transfer register
(registre des mouvements de titres) and shareholders' accounts
(comptes d'actionnaires) on the Closing Date.

Purchase Price of the Shares, Leakage and repayment of Existing Indebtedness

Purchase Price of the Shares

The aggregate purchase price for the sale of all the Shares (the "Purchase
Price") shall be $85,800,000.00. The Purchase Price shall be final and binding
on the Parties and shall not be subject to any adjustment whatsoever, except as
expressly provided for in Articles 9.4 and 12.6.

Closing Payment

The closing payment ("Closing Payment") shall be the Purchase Price as:

decreased by the amount of the General and Administrative Expenses incurred by
the Company from the Effective Time until the Closing Date (inclusive) (the
"General and Administrative Expenses Adjustment");

decreased by the net amount of any Leakage (the "Leakage Adjustment");

increased or decreased, as the case may be, by the net of those current assets
and current liabilities (as reduced by the amount of Obsolete Inventory)
reflected in Schedule 4.2(c), as of 11:59 p.m. on September 30, 2012, which
estimates are as set forth in Schedule 4.2(c) (the "Working Capital
Adjustment"), as converted from Euros into dollars at the exchange rate of
September 30, 2012 (i.e., 1.2855 dollars per Euro);

increased by the after-tax value of the net sale price, if any, received by the
Company as consideration for the sale of Obsolete Inventory sold by the Company
between the date of this Agreement and the day before the Closing Date, plus an
amount equal to the product of the book value of any Obsolete Inventory not sold
prior to the Closing Date multiplied by the prevailing corporate tax rate
applicable to the Company on the Closing Date (collectively, the "Obsolete
Inventory Adjustment");

increased by the sum of €1,800 per day from the Effective Time until the Closing
Date; and

decreased by the sum of $3,000,000 for fixed assets upgrades.

The General and Administrative Expenses Adjustment, the Leakage Adjustment, the
Working Capital Adjustment and the Obsolete Inventory Adjustment will be
estimated for Closing in accordance with Article 7 and finally determined in
accordance with the provisions of Schedule 4.2.

Conditions precedent

Common Conditions Precedent

The obligation of the Purchaser to purchase the Shares and of the Seller to sell
the Shares is subject to obtaining (a)  the Governmental Approval in respect of
the transfer of the Shares to the Purchaser and (b) the consent of Hess Oil
France, in form and content reasonably satisfactory to the Purchaser, in respect
of the Transaction and the transfer of the Company's right under the Paris Basin
ORRI Agreement (the "Common Conditions Precedent").

The Common Conditions Precedent are provided for the benefit of both the
Purchaser and the Seller and may be waived only by mutual agreement of the
Purchaser and the Seller.

Seller's Conditions Precedent

In addition to the Common Conditions Precedent set forth above, the obligation
of the Seller to sell the Shares is subject to:

obtaining of the approval of the Required Noteholders to complete the payment of
the Extraordinary Dividend;

certification of interim financial statements of the Company as of September 30,
2012 to effect the payment of the Extraordinary Dividend;

obtaining an opinion of counsel stating that the Transaction will not cause the
recipient of ZaZa Energy Corporation common stock, in association with the
merger between Toreador Resources Corporation,  ZaZa Energy, LLC, ZaZa Energy
Corporation, and Thor Merger Sub Corporation, to fail to qualify either as a
reorganization under Section 368(a) of the Code or as a non-recognition
transaction under Section 351 of the Code;

the representations and warranties of the Purchaser as set forth in this
Agreement remaining true and accurate in all material respects on the date
hereof and the Closing Date;

the Purchaser not having breached any material provisions of this Agreement; and

the Purchaser having provided the Seller with an officer's certificate
confirming the matters set out in paragraphs (d)  and (e)  above at Closing;

(collectively, the "Seller's Condition Precedent").

The Seller's  Conditions Precedent are provided for the benefit of the Seller
and may be waived by the Seller.

Purchaser's Conditions Precedent

In addition to the Common Conditions Precedent set forth above, the obligation
of the Purchaser to purchase the Shares is subject to:

no Material Adverse Change having occurred prior to Closing;

the representations and warranties of the Seller as set forth in this Agreement
remaining true and accurate in all material respects on the date hereof and the
Closing Date;

the Seller not having breached any material provisions of this Agreement; and

the Seller having provided the Purchaser with an officer's certificate
confirming the matters set out in paragraphs (a),  (b) and (c) above at Closing;

(the "Purchaser's Conditions Precedent", and together with the Common Conditions
Precedent and the Seller's Conditions Precedent, the "Conditions
Precedent") (conditions suspensives).

The Purchaser's  Conditions Precedent are provided for the benefit of the
Purchaser and may be waived by the Purchaser.

Satisfaction of Conditions

The Parties shall work cooperatively and each use all reasonable commercial
efforts to obtain satisfaction of the Conditions Precedent and the undertakings
specified in this Article 5 as soon as reasonably practicable following the
signing of this Agreement.  Each Party shall keep the other Party informed of
progress in fulfilling the Conditions Precedent and the undertakings in this
Article 5 and shall notify the other Party as soon as reasonably practicable
upon satisfaction of each Condition Precedent or if any Condition Precedent
becomes incapable of satisfaction.

The Conditions Precedent shall not have any retroactive effect and, upon the
occurrence of Closing, shall be deemed to have been satisfied or waived.

Pre-Closing covenants

French Governmental Approval

The Seller has submitted the government notification seeking Governmental
Approval in respect of the Transaction and the transfer of the ORRI Agreement to
a member of the Seller's Group.  The Seller and the Purchaser shall reasonably
cooperate with each other to submit to the relevant Governmental Authority all
documentation as may be required in order to seek Governmental Approval,
 including (if required by the applicable Governmental Authority) a copy of this
Agreement (or a French translation or French summary thereof). If there is no
Governmental Approval pursuant to such governmental notification,  the Parties
shall cooperate reasonably to obtain the Governmental Approval, which may
include re-submitting a request for Governmental Approval.

Operation of business

During the period from the date of this Agreement to the Closing Date,  the
Seller will ensure that the Company carries on its activities in the ordinary
course of business (en bon père de famille). More specifically, except as
(i) contemplated elsewhere in this Agreement, (ii) required to consummate the
transactions contemplated hereunder, or (iii) consented to in writing by the
Purchaser (such agreement not to be unreasonably withheld, conditioned or
delayed), the Seller will not permit the Company to:

amend its articles of association;

acquire or transfer, by merger, purchase or sale of shares or assets (excluding
the sale of Obsolete Inventory), any (i) material interest in a company
(excluding investments made solely for cash management purposes), or (ii) any
on-going business (fonds de commerce), except in accordance with the operations
provided by the Hess Agreements;

alter its share capital or declare, make or pay any dividend, except payment of
the Extraordinary Dividend;

issue or sell (or agree to issue or sell) any of its shares or any options,
warrants, or other rights to purchase any such shares or any securities
convertible into or exchangeable for such shares;

declare, pay or incur any Leakage (except Permitted Leakage);

increase the remuneration of any employee, or provide any employee with any new
benefits, except as required by the applicable collective agreement or to the
extent consistent with Company's past practices and existing policies; or

enter into any commitments to take any of the actions prohibited by any of the
foregoing paragraphs of this Article 6.2.

Any notices of Major Decisions shall be submitted to the Purchaser. The
Purchaser shall within ten (10)  Business Days from receipt of a notice of a
Major Decision submit its approval or disapproval to the Seller. If such
approval or disapproval is not received within the above-mentioned period of
time, the decision shall be deemed to have been consented to in writing by the
Purchaser for the purposes of this Article 6.2.

Maintenance of Assets

Except to the extent that it may be prohibited from doing so by the terms of the
Interests Documents (in which event it shall so notify the Purchaser as soon as
reasonably practicable), between the date of this Agreement and the Closing
Date, the Seller shall continue to use reasonable endeavors to procure that the
Company:

does all things reasonably requested of it to facilitate and assist the
Purchaser in being informed in respect of the Company and the Assets, including:

provides the Purchaser and its representative agents and advisors with access to
the Information and the Assets during normal business hours, allows the
Purchaser or its advisers to take copies of the Information, and furnish to the
Purchaser all such other Information as the Purchaser may reasonably request;

uses all reasonable commercial efforts to disclose or cause to be disclosed to
the Purchaser all of the Information which the Seller shall deem, acting
reasonably, to be material to the Shares, the Assets, the Company and the
Operations; and

ensures that all information contained in the Company's written responses to the
Purchaser's written requests for information is, to the best of the Seller's
knowledge, accurate and complete in all material respects;

informs and consults with the Purchaser on all material matters relating to the
Operations and the Assets and, in particular, consults and seeks approval from
the Purchaser (such consent not to be unreasonably withheld) before it:

approves any new or varied program and budget relating to Operations,  including
any drilling operations which were not identified in an approved work program
and budget, a copy of which has been disclosed in writing to the Purchaser prior
to the date of this Agreement; or

approves any matter (including capital expenditures (other than the abandonment
of Ichy and La Garenne wells in accordance with the approved authorities for
expenditure), dividends and other distributions (other than the Extraordinary
Dividend), debt payments and any non-arm's length payments) which does not form
part of the approved budget or which varies from the approved budget by an
amount in excess of $100,000, or its equivalent in Euros, in the aggregate;

refrains from disposing of any of the Assets, or any interest therein or in
respect thereof (other than in the case of disposals of unnecessary inventory or
equipment in the ordinary course of business or dedicated Hydrocarbons sold
under the Company's  Contrat De Fourniture De Pétrole Brut Du Bassin Parisien,
dated 26 December 1996, as amended) without the prior written consent of the
Purchaser;

refrains from creating any Encumbrance over the Assets or the Company without
the prior written consent of the Purchaser;

meets all cash calls and pays all monies when due under the Contracts;

refrains from, without the prior written consent of the Purchaser:

surrendering or relinquishing all or any part of the Assets;

executing any instrument materially amending, waiving or cancelling any
provision of the Interests Documents or terminating any of the Interests
Documents;

seeking to vary, or consent to the variance of, any of the terms or conditions
of any of the Concessions or Regulatory Approvals; or

seeking to vary in any material respect, or consent to any material change to,
any of the terms or conditions of the application for the renewal of
the Concession of Charmottes;

operates the Assets in a manner consistent with maintaining the Assets in good
standing; and

informs the Purchaser of all material developments in relation to the Assets,
including any event or development particular to the Assets or any of them that
may reasonably be expected to result in a material adverse effect, or that may
reasonably be expected to have a material adverse effect, on the value of the
Assets or any of them.

For the avoidance of doubt, nothing in this Article 6.3 shall prevent the
Company from selling any Obsolete Inventory.

If any Information requested by the Purchaser or any Information otherwise to be
disclosed to the Purchaser cannot be disclosed because of confidentiality
restrictions to which the Seller or the Company is subject, the Seller shall use
all reasonable efforts or shall procure that the Company uses all reasonable
efforts to obtain the consent or consents of all Third Parties in order to make
the disclosures requested or contemplated. Any of the above contemplated
decisions shall be submitted to the Purchaser. The Purchaser shall within five
(5)  Business Days from receipt of any such notice submit its approval or
disapproval to the Seller. If such approval or disapproval is not received by
the Seller within the above-mentioned period of time, the decision shall be
deemed to have been consented to in writing by the Purchaser for the purposes of
this Article 6.3.

Settlement of the Intragroup Receivables and Payment of the Extraordinary
Dividend

On or prior to the Closing Date,  subject to the consent of the Required
Noteholders,  the Seller shall cause the Company to settle the Intragroup
Receivables by way of the following operations:

The Company shall transfer to the Seller, at the Seller's sole cost, all its
rights and obligations under the Intragroup Receivables against the Seller's
 Affiliates (excluding, for the avoidance of doubt, the Seller) for a transfer
value equal to the amount due by the Seller's  Affiliates. As a result of these
transfers of receivables, the Company (i) shall have a receivable against the
Seller in an amount of the Intragroup Receivables and (ii) shall have no further
claim against the Seller's  Affiliates (excluding, for the avoidance of doubt,
the Seller) under the Intragroup Receivables.

Subsequently to the transfer of the Intragroup Receivables described in the
previous paragraph, the Company shall declare and pay the Extraordinary Dividend
by way of set off against the receivable created pursuant to Article 6.4(a)(i).

Without limiting the generality of the foregoing, prior to the Closing, the
Seller shall have repaid, settled or otherwise satisfied and extinguished all
Intragroup Receivables and have satisfied, terminated or otherwise amended to
remove the Company as a party to any and all Intragroup Contracts, including
those disclosed in Schedule 6.4(b), in each case without any continuing
Liabilities on behalf of the Company to any member of Seller's Group or any
other person.

By exception to the foregoing, it is expressly agreed that: (i) the cash
advance in the amount of €3,756,172, as set forth in Schedule 6.4(b), (the "Cash
Advance") shall be repaid on the Closing Date, by way of a direction to pay
(indication de paiement) from the Seller to the Purchaser directing the
Purchaser to pay to the Company the amount of the Cash Advance and to deduct
such amount from the Closing Payment, (ii) upon the occurrence of the Closing,
the Cash Advance shall be repaid and the Seller shall therefore be released and
discharged from any obligation to pay the amount of the Cash Advance to the
Company, and (iii) for the avoidance of doubt, such direction to pay will be
executed in accordance with Article 1277 of the French Civil Code and,
therefore, shall in no circumstances be interpreted as a novation of the
obligation of the Seller to repay the Cash Advance.

Notwithstanding that the Purchaser is acquiring the Shares as of the Effective
Time, the Seller shall bear all costs, risks and Liabilities arising in respect
of the Intragroup Receivables, the Extraordinary Dividend, the Intragroup
Contracts and any other transactions or agreements by and among Company and any
member of the Seller's Group.

Transfer of the Hess Royalty Agreement

On or prior to Closing, the Company,  a member of the Seller's Group and Hess
Oil France shall enter into an amendment to the Paris Basin ORRI Agreement in
order to transfer all rights and obligations of the Company thereunder to a
member of the Seller's Group. In consideration for this transfer, the member of
the Seller's Group shall pay to the Company an amount equal to $1.00.

Tax Filings

If Closing does not occur on or prior to January 31, 2013, the Seller will cause
the Company to prepare all required Tax filings of the Company for the 2012
taxation year.  The Seller will provide the Purchaser with draft copies of all
such filings, together with relevant accompanying schedules and supporting
documents and records, for approval on or before February 28, 2013 and shall not
make any Tax filings in respect of the Company between the date of this
Agreement and the Closing Date without the consent in writing of the Purchaser
(such agreement not to be unreasonably withheld, conditioned or delayed);
provided, however, that if the consent has not been received by the Seller
within thirty (30) days from receipt of such documents by the Purchaser, the
Purchaser shall be deemed to have consented to such Tax filing.  The obligations
of the Seller under this Article 6.6 shall terminate upon the Closing.

Mutual Covenants

Subject to the terms and conditions herein provided, each of the Parties agrees
to use its commercially reasonable best efforts to take or cause to be taken all
necessary actions in accordance with applicable law to ensure that the
conditions, undertakings and covenants set forth herein are satisfied or
complied with and to perform, in the most expeditious manner possible, the
Transaction.

Pre-Closing Notice

Not later than five  (5)  Business Days prior to the Closing Date, the Seller
shall deliver to the Purchaser an interim statement calculating the Closing
Payment in the form attached hereto as Schedule 7 (the "Pre-Closing Notice")
and, where actual amounts are unavailable, setting forth the Seller's good faith
estimates of the such adjustment amounts after giving effect to the adjustment
provisions in Article 4.2, together with all information reasonably necessary
for the Purchaser to understand and confirm the amounts and calculations
contained therein.    If the Purchaser disputes the estimated Closing Payment
set out in the Pre-Closing Notice, it shall promptly (and in any event not less
than two  (2)  Business Days prior to the Closing Date) notify the Seller of the
items in dispute.  The Seller and the Purchaser shall endeavour in good faith to
agree upon the adjustment before the Closing Date and upon such agreement the
Closing Payment to be paid in accordance with Article 8.2(a) shall be increased
or decreased (as the case may be) in accordance therewith.    If the Seller and
the Purchaser are unable to agree upon the appropriate adjustment, the Closing
Payment to be paid in accordance with Article 8.2(a) shall be increased or
decreased (as the case may be) based upon the undisputed portion of the Seller's
estimate of the adjustment and the disputed portion shall be addressed in the
finalization of the Closing Statement as provided in Schedule 4.2.  All amounts
in the Pre-Closing Notice shall be expressed in dollars.  For the purpose of the
Pre-Closing Notice, all amounts in Euros shall be translated into dollars at the
spot exchange rate of US$1.2855 per Euro.

Closing

Date and place

Closing shall take place (i) at 10:00 a.m., at 1301 McKinney St., Suite 2850,
Houston, Texas 77010, five (5) Business Days  after the date on which the
Conditions Precedent set out in Article 5 are satisfied or deemed to be
satisfied, or (ii) at such other place, time or date as may be agreed in writing
between the Seller and the Purchaser (the "Closing Date").

If the Conditions Precedent are not satisfied or deemed to be satisfied at the
latest at 11:59 p.m. (Houston, Texas time) on March 31, 2013, this Agreement
shall lapse. In such event, the provisions of Articles 17,  22,  25 and 27 shall
survive the termination or lapse of the Agreement and neither Party shall have
any claim against any other Party under this Agreement save for any claim
arising from a  breach of the undertakings in Articles 5.4 and 6.1.

Closing matters

At Closing, the Purchaser shall pay to the Seller the estimated Closing
Payment as  set forth in the agreed Pre-Closing Notice, by wire transfer to
the Seller's  account as specified in the Pre-Closing Notice, which shall be
credited with value date on the Closing Date.

At Closing, the Seller shall:

deliver to the Purchaser three originals of the duly completed, executed and
dated share transfer form (ordre de mouvement) and Cerfa form n°2759 in respect
of the Shares in favor of the Purchaser, specifying that the transfer of
ownership of the Shares shall occur on the Closing Date;

deliver to the Purchaser the share transfer register (registre des mouvements de
titres) and shareholders' accounts (comptes d'actionnaires) of the Company;

deliver to the Purchaser the written resignation, with effect from the Closing
Date, of and a release of the Company from, Seller from its office as chairman
(président) of the Company;

deliver to the Purchaser appropriate evidence that a shareholders' meeting of
the Company has been convened to be held on the Closing Date (but after the
Closing), to resolve upon (i) the appointment of a new chairman (président)  of
the Company, (ii) the change of corporate name of the Company, and (iii) any
other item of agenda to be provided by the Purchaser at least fifteen (15)
Business Days prior to the Closing Date,  it being agreed that the Seller will
not be requested to participate or vote at such shareholders' meeting;  

deliver to the Purchaser appropriate evidence that the Intragroup Contracts have
been terminated; and

deliver to the Purchaser an executed copy of ZaZa Parent Guarantee.

All matters at Closing will be deemed to take place simultaneously, and no
delivery of any document or the taking of any action required to be completed or
taken at or in connection with the Closing will be deemed complete or taken
until all documents required to be delivered and actions required to be taken
pursuant to this Agreement at or in connection with the Closing have been
delivered or taken, each of such actions and deliveries shall be deemed to have
occurred as at the Closing Date.

Post-Closing obligations

Information access

The Purchaser agrees that it shall provide the Seller and its accountants and
professional advisors, on request and after reasonable notice, with reasonable
access during normal business hours to the Company's documents, records and
personnel as the Seller may reasonably require for accounting, Tax and legal
 (including in respect of the enforcement of any rights under this Agreement,
among which claims for indemnification under this Agreement), regulatory and
stock exchange purposes, in all cases in respect of the period prior to the
Closing Date.

Subject to Article 6.6, if the Tax filings for the 2012 taxation year are not
filed by the Company prior to Closing, the Purchaser will provide the Seller
with draft copies of all proposed filings for the 2012 taxation year, together
with relevant accompanying schedules and supporting documents and records, and
shall not make any Tax filings in respect of the Company without the consent in
writing of the Seller (such consent not to be unreasonably withheld, conditioned
or delayed); provided, however, that if such consent has not been received by
the Seller by the earlier of (i) thirty (30) days from receipt of such documents
by the Seller, or (ii) the day prior to the applicable Tax filing deadline, the
Seller shall be deemed to have consented to such Tax filing.

The Seller shall bear all costs associated with such access and may take copies
of any relevant documents at its sole cost. The Seller's information access set
out in this Article 9.1 shall expire on the date which is the later of (i) five
(5) years after the Closing Date and (ii) the date on which all the Claims shall
have been finally settled.

Name protection

As from the Closing Date, the Purchaser shall promptly procure that the
Company ceases to use the "ZaZa" name and remove the "ZaZa" name from:

its corporate name (dénomination sociale) and/or trading name (nom commercial)
and/or domain names; and

all business materials including letterheads, invoices, websites, e-mail
addresses, stationery, advertising and marketing materials, all company
vehicles, properties and signs, such changes to be effected and/or implemented
as soon as reasonably practicable and in any event within thirty (30) days of
the Closing Date;

provided that the Company and the Purchaser will be entitled to continue to use
the "ZaZa" name to the extent reasonably required until the new name of the
Company is recognized by all required Governmental Authorities and provided,
further, that the Company and the Purchaser shall submit the required
applications to register the new name and use all reasonable commercial efforts
to change the name of the owner of the Mining Titles with the applicable
Governmental Authorities.

Compliance by the Company with its obligations under the Hess Agreements

As from the Closing Date, the Purchaser shall procure that the Company does not
take any action, or fail to take any commercially reasonable action, that has
the direct effect of causing the Governmental Authority to refuse to approve the
transfer of any Paris Basin Permits (as such term is defined in the Paris Basin
Purchase and Sale Agreement executed on July 25, 2012 by and among Hess Oil
France, the Company, the Seller and ZaZa International Holding LLC) to Hess Oil
France.

Charmottes Renewal

The Parties acknowledge that the Concession of Charmottes, which has been
granted to Madison Chart Energy by Decree dated October 19, 1998 (JO N° 247 of
October 24, 1998, p. 16131) shall expire on October 24, 2013 and is currently in
a renewal process with the Governmental Authority. In the event that the
Concession of Charmottes is not renewed on or before March 31, 2014, the Seller
shall, subject to the provisions of paragraph (b) below, repay to the Purchaser,
as a reduction of the Purchase Price, an amount equal to $7,500,000. In the
event of any such repayment, any reference to the Purchase Price (including for
the purpose of Article 15.3) shall be a reference to the reduced amount of the
Purchase Price.

The Purchaser shall use, and shall procure that the Company uses,  all
commercially reasonable efforts to obtain the renewal of the Concession
of Charmottes,  including submitting to the relevant Governmental Authority all
documentation as is required in order to obtain such renewal. The Purchaser and
the Company shall keep the Seller informed of the progress of the renewal
application and shall promptly provide the Seller with copies of all notices,
filings and communication with the Governmental Authority for the purposes of
the renewal of the Concession of Charmottes.  In the event that the renewal of
the Concession of Charmottes is expressly refused by the Governmental Authority
on account of a negligent act or omission of the Company after Closing or of the
Purchaser, no repayment of the Purchase Price will be due by the Seller.

In the event that the Concession of Charmottes is renewed after March 31,
2014 to the benefit of the Company, the Purchaser or any of the Purchaser's
 Affiliates, the Purchaser shall repay to the Seller any amount paid under
paragraph (a) above less all Third Party costs actually expended by the Company,
the Purchaser and the Purchaser's  Affiliates (including reasonable fees and
disbursements of legal counsel and professional advisors) in seeking the renewal
of the Concession of Charmottes up to a maximum of $100,000.

Paris Basin ORRI Agreement

If the Governmental Approval to transfer the Company's rights and obligations in
the Paris Basin ORRI Agreement to a member of the Seller's Group is not received
prior to the Closing Date, the Purchaser will procure that the Company will hold
the rights and obligations in the Paris Basin ORRI Agreement for the benefit of
the Seller (or another member of the Seller's Group as designated in writing by
the Seller) until such Governmental Approval is received.  Without limiting the
generality of the foregoing, for such period:

the Purchaser shall have the unconditional obligation and cause the Company
to promptly pay to the Seller or its designate any and all monies received
pursuant to the Paris Basin ORRI Agreement;

the Seller shall pay and assume responsibility for all Liabilities attributable
to the Paris Basin ORRI Agreement; and

all monies required to be paid pursuant to this Article 9.5 shall be paid within
thirty (30) days of receipt or demand as applicable.

SECTION III – REPRESENTATIONS and warranties

Representations and warranties of the Purchaser

The Purchaser represents and warrants to the Seller as follows, as of the date
hereof and as of the Closing Date (except for such representations and
warranties which are expressly made as of the date hereof or as of the Closing
Date and are therefore made on such a date only):

Existence - Incorporation

The Purchaser is a corporate body duly incorporated and validly existing under
the laws of France. 

Authority and capacity

The Purchaser has full power and authority to enter into this Agreement and any
other agreement or document entered into pursuant to this Agreement and to
perform the obligations to which it is bound under this Agreement, and has
obtained all necessary consents and authorizations to perform this Agreement
(subject, prior to Closing, to Article 5). This Agreement, upon execution by the
Purchaser, will constitute for the Purchaser a valid and binding agreement
enforceable against it in accordance with its terms.

The Purchaser is not insolvent (en état de cessation des paiements), nor subject
to any bankruptcy, insolvency, moratorium or similar proceedings under
applicable laws.

Absence of violation

The execution and the performance by the Purchaser of this Agreement and any
other agreement entered into pursuant to this Agreement shall not constitute a
violation of, or a default under, or conflict with any term or provision of the
Organizational Documents of the Purchaser or any contract of the Purchaser, the
effect of which would impair the ability of the Purchaser to perform its
obligations pursuant to this Agreement or to any other agreement entered into
pursuant to this Agreement, and there exists at the date hereof no order, writ,
injunction, decree, judgment of any legal body to which the Purchaser is a party
or by which the Purchaser or any of its properties and assets are bound, the
effect of which would impair the ability of the Purchaser to perform its
obligations pursuant to this Agreement or to any other agreement entered into
pursuant to this Agreement.

Governmental consents

The execution and the performance by the Purchaser of this Agreement and any
other agreement entered into pursuant to this Agreement do not and will not
require any consent, approval, authorization or order of, action by, filing with
or notification to any government, governmental, supranational or trade agency,
court or regulatory body, except for that required under mining laws in
accordance with Article 5.

Litigation

There are no claims, actions, suits or proceedings pending, or, to the
Purchaser's  knowledge, threatened in writing against the Purchaser that would
materially impair the Purchaser's ability to perform its obligations under this
Agreement or the documents required to be executed and delivered by the
Purchaser pursuant to the terms of this Agreement.

Financing

The Purchaser represents and warrants that it has available to it, or secured,
all financing as necessary to ensure that all amounts payable or that may become
payable pursuant to this Agreement are paid on the date they become due and
payable.

Disclosure

The Purchaser does not know of anything which may be a breach of any
representation or warranty given in this Article 10.

Representations and warranties of the Seller

The Seller represents and warrants to the Purchaser as follows, as of the date
hereof and as of the Closing Date (except for such representations and
warranties which are expressly made as of the date hereof or as of the Closing
Date and are therefore made on such a date only), subject to the disclosures
contained herein and in the Schedules to this Agreement. As a consequence, the
Seller shall have no liability for any breach or inaccuracy of any warranty, and
no claim for indemnification may be brought against the Seller by the Purchaser
on the basis of events, facts or circumstances which are fairly disclosed herein
or in any of the Schedules. Any event, fact or circumstance fairly disclosed
herein or in one of the Schedules shall be deemed disclosed for all purposes
under this Agreement and the Seller's  warranties shall be qualified
accordingly.

The Seller

Existence – Incorporation

The Seller is a corporate body duly incorporated and validly existing under the
laws of France.

Authority and capacity

The Seller has full power and authority to enter into this Agreement and any
other agreement or document entered into pursuant to this Agreement and to
perform the obligations to which it is bound under this Agreement, and has
obtained all necessary consents and authorizations to perform this Agreement
(subject, prior to Closing, to Article 5). This Agreement, upon execution by the
Seller, will constitute for the Seller a valid and binding agreement enforceable
against it in accordance with its terms.

Absence of violation

The execution and the performance by the Seller of this Agreement and any other
agreement entered into pursuant to this Agreement shall not, subject to the
obtaining of Hess Oil France's consents as set forth in Article 5.1, constitute
a violation of, or a default under, or conflict with any term or provision of
the Organizational Documents of the Seller or any contract of the Seller, the
effect of which would impair the ability of the Seller to perform its
obligations pursuant to this Agreement or to any other agreement entered into
pursuant to this Agreement, and there exists at the date hereof no order, writ,
injunction, decree, judgment of any legal body to which the Seller is a party or
by which the Seller or any of its properties and assets are bound, the effect of
which would impair the ability of the Seller to perform its obligations pursuant
to this Agreement or to any other agreement entered into pursuant to this
Agreement.

Governmental consents

The execution and the performance by the Seller of this Agreement and any other
agreement entered into pursuant to this Agreement do not and will not require
any consent, approval, authorization or order of, action by, filing with or
notification to any government, governmental, supranational or trade agency,
court or regulatory body, except for that required under mining laws in
accordance with Article 5.

Shares

The Shares represent all of the authorized capital of the Company.  All of the
Shares have been validly issued, fully paid up and are, as of the Closing Date,
 legally and beneficially owned by the Seller, free and clear of Encumbrances.

On the Closing Date, there shall be no outstanding rights, options to purchase
or warrants, or commitments on the part of the Company to issue or sell, shares
or securities exchangeable for, reimbursable by or convertible into, shares of
the Company.

The Company has not declared, authorized or approved any dividend or other
distribution to any shareholder that would have effect or require payment after
the Closing Date.

The Company

The Company does not own, and since January 1, 2005, it has not owned, any share
or other equity interest in any firm, company, partnership or other entity.  To
the Seller's knowledge, the Company has never owned, directly or indirectly, any
share or other equity interest in any firm, company, partnership or other
entity in respect of which it has any Liability,  including any obligation to
contribute to the share capital of such entity or to fund or participate in the
payment of its debts.

The Company is duly incorporated and validly existing under the laws of France
and has full power and authority to conduct its business as presently conducted.

The Company is not insolvent (en état de cessation des paiements), is able to
pay all of its debts as and when they become due and payable and is not subject
to insolvency proceedings.    Since the Effective Time, no step has been taken
in relation to the Company to wind it up, or to appoint a receiver, trustee,
controller or administrator for it or any of its assets, or to seize or take
possession of any of its assets, or to make an arrangement, compromise or
composition with any of its creditors.

The corporate record books of the Company contain true, correct and complete
copies of its Organizational Documents, the minutes of every meeting of its
board of directors and every committee thereof and of its shareholders and every
written resolution of its directors and shareholders.  The share certificate
book, register of shareholders, register of transfers and register of directors
and officers are complete and accurate in all material respects.

Except as set forth in Schedule 11.3(e), the Company has not guaranteed any
obligations of any other person which guarantee is in effect, and the Company is
not party to any shareholder, pooling, voting trust or other similar agreement
or right capable (without the consent of the Company) of becoming any of the
foregoing relating to the issued and outstanding shares of the Company.

The only business that the Company has conducted since its incorporation is the
Business.

Accounts

The Accounts have been prepared in accordance with the Accounting Principles
consistently applied by the Company over the three (3) fiscal years ended
December 31, 2011. The Accounts as of September 30, 2012 give a true and fair
view, in all material respects, of the financial position, assets and
liabilities of the Company  as of 30 September 2012 and there has been no
material adverse effect on the financial position, assets or liabilities of the
Company since that date except for the impact of Permitted Leakage.

Business and Operations

The Company has complied with and is in compliance in all material respects with
all applicable Laws in respect of the Assets and the Company.

Since the Effective Time:

the Company has conducted its business and operations only in the usual,
ordinary and regular course consistent with past practice;

to the knowledge of the Seller, there has not been any Material Adverse Change;
and

except for the transactions set forth in the Hess Agreements, there has not been
any sale, lease or transfer of assets, properties or rights of the Company, by
the Company, other than in the usual, ordinary and regular course of business
consistent in type and amount with past practice, none of which shall be
material to the Company individually or in the aggregate or expose the Company
to any liability, contingent or otherwise.

Neither the Seller nor the Company has received:

any notice of any outstanding, pending or threatened environmental claims in
respect of the Assets or the Operations; or

any notice of any material offences under any environmental Law relating to
environmental liabilities in respect of the Assets or the Operations.

All Contracts entered into by the Company are within the authority of the
Company and are valid and binding on the Company and, to the knowledge of the
Seller, on the other parties to those Contracts.

Except for the Contracts and the Hess Agreements, the Company is not a  party
to, nor are any of the Interests bound by:

any agreement requiring payment by the Company of more than $100,000.00 annually
or more than $400,000.00 in the aggregate;

any agreement providing for payment to the Company of more than
$100,000.00 annually or more than $400,000.00 in the aggregate;

any partnership, joint venture or other similar agreement or arrangement;

any agreement relating to the guarantee, contingently or otherwise, of the
obligations or indebtedness of any person; or

any agreement that materially limits the freedom of the Company to compete in
any line of business or with any person or in any area.

Neither the Company nor any member of the Seller's Group is in breach of any
provision of any of the Hess Agreements.

The Company maintains adequate insurance coverage in accordance with reasonable
commercial standards in respect of the Assets and the business and operations of
the Business and its employees. Excluding insurance policies that have expired
and have been replaced in the ordinary course of business, no material insurance
policy held by the Company has been cancelled within the two (2) years prior to
the Effective Time.

Real property

Other than the Concessions, the Company does not own any buildings or land.

Schedule 11.6(b) sets forth a complete list of all leases and other agreements
pursuant to which the Company occupies  Third Parties' real estate properties
(the "Leases"). The Leases have been complied with in all material respects by
the lessors. 

No  party to any Lease has given the Company written notice of or made a claim
with respect to any material breach or material default under such Lease.  The
Company has not received any termination notice under the Leases.

Fixed Assets

The Company has good title to, or has the right to use pursuant to valid and
enforceable agreements, all material Fixed Assets (other than real property)
used in the course of its activities.

All such Fixed Assets are free from any material Encumbrances, other than those
Encumbrances granted for the purpose of the financing of the acquisition of the
relevant Fixed Asset or which do not materially interfere with the present use
of such Fixed Assets.

Mining Title and Production Rights

The Company has no title, rights, liabilities or obligations relating to any
concessions other than the Concessions.

The Company has good title to all the Concessions and is the sole legal and
beneficial holder of the Mining Titles and the Production Rights.

The Company has not assigned any interest in any of the Mining Titles or
Production Rights.

As of the Closing Date, neither any member of the Seller's Group nor other
Person owns any interest or right in any of the Concessions or the Production
Rights.

Assets

The Company is not subject to any outstanding order, writ, injunction, or decree
or claim in respect of the Assets or the Company (including any notice of any
claim related to environmental matters), and the Company is not the subject of
any investigations or inquiries by any Governmental Authority in respect of
Assets or the Company (including inquiries as to the qualification to hold or
receive any license, permit, accreditation, certificate, authorisation, approval
or registration).

The Contracts are in full force and effect and there exists no default or event
of default by the Company, or to the knowledge of the Seller, any other party
thereto that, with the giving of notice or the lapse of time would give rise to
a right of any other party to terminate thereunder.

There is no agreement, judgment, injunction, order, or decree, binding upon the
Company which has or would have the effect of materially restricting,
prohibiting or impairing the business of the Company as it is currently carried
on.

All Royalties,  rentals and other assessments related to the Assets have been
paid over to the proper Governmental  Authority or other person in a timely
manner or are fully accrued in the Accounts, as applicable.

Litigation

There are no claims, actions, suits or proceedings pending, or, to the Seller's
 knowledge, threatened in writing against the Company.  Other than the processes
required by Law to effect the Transaction, there is no action, suit,
investigation or proceeding pending against or to the Seller's knowledge
threatened against or affecting the Seller or the Company before any court or
arbitrator or any Governmental Authority which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay the Transaction.

Regulatory Approvals

The Company holds all governmental or regulatory health and safety permits and
authorizations required for the conduct of its business under the Concessions as
presently conducted and that are material to the conduct of its business under
the Concessions taken as a whole  ("Regulatory Approvals").  All Regulatory
Approvals are in full force and effect.

The Company carries out its activities in compliance in all material respects
with the terms of such Regulatory Approvals, the Laws and good operating
practice in France, and no written notice has been received by the
Company terminating or cancelling or threatening to terminate or cancel, or
claiming any violation of any material terms of any Regulatory Approvals which
violation has not been remedied in full.

Taxes

Except as set forth in Schedule 11.12(a), the Company has timely filed with all
appropriate Governmental Authorities all Tax returns and Tax reports required to
be filed at such time and has paid all Taxes shown therein when due.  The
Company has given all information it has been required to give for Tax
purposes.  Every such Tax return and all such information has been materially
correct and has been made or given on a proper basis.  No such Tax return or
information is disputed in any material respect by a Governmental Authority
administering the Tax concerned.

Except as set forth in Schedule 11.12(b),  the Company is not a  party to any
investigation or proceeding by any Governmental Authority for assessment and
collection of Taxes.  There is no dispute or demand outstanding between the
Company and a Government Agency administering a Tax.

Employees and Employees Benefits 

The collective bargaining agreement (convention collective)  in effect on the
date hereof within the Company is the collective bargaining agreement for oil
industry (convention collective nationale de l'industrie du pétrole).

Schedule 11.13(b) sets out a complete and accurate list of all pension or
retirement benefits, profit sharing, stock purchase or stock option plan,
company saving plans or employee funds provided by the Company to any of its
employees other than those required by laws or the collective bargaining
agreement referred to in  Schedule 11.13(b)(ii) (the "Employee Benefits
Plan"). The Company is in material compliance with its obligations under such
Employee Benefit Plan and has made all required contributions under the Employee
Benefit Plan. 

Except as set forth in Schedule 11.13(c),  the employment contracts entered into
by the Company and currently in force do not provide for any special severance
or other material benefits in favour of the employees materially more favourable
than the applicable collective bargaining agreement referred to in
Schedule 11.13(b)(ii) or applicable laws and regulations.

Except as set forth in Schedule 11.13(d),  the Company complies in all material
respects with all legal and regulatory requirements relating to employment law
and applicable collective bargaining agreements.

Schedule 11.13(e) sets out a complete and accurate list of all employees of the
Company.

Bank accounts

Schedule 11.14 contains a complete and correct list of all bank accounts and
safety deposit boxes maintained by the Company.

Disclosure

To the knowledge of the Seller, none of the Information disclosed to the
Purchaser through the Seller's written responses to the Purchaser's questions
during the due diligence process has been inaccurate or misleading in any
material respect, and the Seller does not know of anything which may be, a
breach of any warranty given in this Article 11.

The Seller has disclosed or caused to be disclosed to the Purchaser all
Information in possession of the Seller's Group or under the reasonable control
of any member of the Seller's Group that was requested by the Purchaser.

Indemnification

Indemnification right of the Purchaser

Subject to the provisions of this Agreement, the Seller hereby undertakes to
indemnify the Purchaser and the Company (the "Purchaser Indemnitees"), and shall
defend and hold each of them harmless, from and against any and all Damages and
Liabilities directly imposed upon, incurred or suffered by, any of them in
connection with, resulting from or arising out of (i) any material breach or
inaccuracy of any representation or warranty of the Seller set forth in
Article 11,  or (ii) any material breach of any covenant of the Seller contained
in this Agreement.

Indemnification right of the Seller

Subject to the provisions of this Agreement, the Purchaser hereby undertakes to
indemnify the Seller, and shall defend and hold it harmless, from and against
any and all Damages and Liabilities directly imposed upon, incurred or suffered
by, it in connection with, resulting from or arising out of (i) any material
breach or inaccuracy of any representation or warranty of the Purchaser set
forth in Article 10, or (ii) any material breach of any covenant of the
Purchaser contained in this Agreement. 

Tax indemnity

The Seller hereby undertakes to indemnify the Purchaser Indemnitees, and shall
defend and hold each of them harmless, from and against any and all Damages and
Liabilities directly imposed upon, incurred or suffered by a  Purchaser
Indemnitee in connection with, resulting from or arising out of any:

income Taxes imposed on any member of the Seller's Group  (including Taxes
imposed on the sale of Shares pursuant to this Agreement, but excluding the
Taxes to be paid by the Purchaser pursuant to Article 22);

liability of the Company for unpaid Taxes or Royalties related to any period
ending on or before the Effective Time; and

any penalties and fines related to the late Tax filings set forth in Schedule
11.12(a).

Specific Indemnities

The Seller hereby undertakes to indemnify the Purchaser Indemnitees, and shall
defend and hold each of them harmless, from and against any and all Damages and
Liabilities of the Company arising directly from the transfer of the Paris Basin
ORRI Agreement in accordance with Article 6.5;

The Seller hereby undertakes to indemnify the Purchaser Indemnitees, and shall
defend and hold each of them harmless, from and against any and all Damages and
Liabilities of the Company arising directly from the indemnification and
guarantee agreement by and between ZaZa Energy France SAS (f/k/a Toreador Energy
France SAS) and Lundin International, dated August 6, 20102.  Notwithstanding
any other provision of this Agreement, the limitations of liability set out in
Articles 15.1 and 15.2 shall not apply to the indemnification obligation of the
Seller pursuant to this Article 12.4(b).

Measure of damages

In calculating the amount of payment to be made for any Claim, the amount of any
indemnification or other recoveries (including insurance proceeds) received by
the Claiming Party (or the Company in the case by a Claim by the Purchaser after
Closing or a Claim by the Seller prior to Closing) from any Third Party with
respect to such Damages or Liability (net of reasonable recovery costs,
including reasonable corresponding legal and other professional fees and
expenses on a full indemnity basis) shall be deducted.

In the event that the amount of any deduction referred to in this Article
12.5(a) is determined only after payment by the Indemnifying Party of the amount
otherwise required pursuant to this Article 12, the Claiming Party shall repay
to the Indemnifying Party promptly after such determination any such payments
that the Indemnifying Party would not have had to make pursuant to this Article
12 had such determination been made at or prior to the time of such payment.

The consequences from any Tax reassessment whose effect would merely be a shift
of Tax from a fiscal year to another, or that would give rise to a Tax credit or
to a right to a deduction or charge, will be within the scope of the indemnity
under this Article 12 only to the extent of any penalties or late payment
interest incurred by the Company; any increased liability to taxe sur la valeur
ajoutée will not be taken into account where such taxe sur la valeur ajoutée can
be deducted or recovered from Third Parties.

Any sum payable by an  Indemnifying Party pursuant to a Claim will be reduced by
(i) all sums paid or due by Third Parties to the Claiming Party in connection
with such Damages or Liabilities, (ii) if the Claim is made by the Purchaser,
the amount of any accrual or provision related to such Claim that is included in
the Accounts and included in the adjustment to the Purchase Price under Article
4.2, (iii) the amount of any corresponding Tax savings or benefit (including any
Tax reduction, credit or loss carry back or carry forward) available to the
Claiming Party (or the Company in the case of a Claim by the Purchaser) which,
in the case of any Damages or Liabilities are of a type deductible from the
taxable results of the Claiming Party (or the Company in the case of a Claim by
the Purchaser).

For the purposes of computing the amount of any Damages or Liabilities,  only a
loss actually sustained by the Claiming Party shall be taken into account and in
no event shall the Indemnifying Party be liable for any unforeseen, indirect,
incidental or consequential damages (dommage imprévisible ou indirect). For the
avoidance of doubt, no price/earnings or other multiple, discounted cash flows
or other valuation methodology which may be implicit in the Purchase Price shall
be implied.

If the same facts, events or circumstances give rise to the breach or inaccuracy
of more than one warranty, such facts, events or circumstances shall give rise
to full single indemnification but shall not give rise to indemnification more
than once.

Qualification

Notwithstanding the use of the term "indemnification" herein with respect to the
Indemnifying Party's obligations under this Article 12, the Parties hereby agree
that any payment paid by a Party under this Article 12 shall be deemed, to the
extent possible, to constitute an adjustment to the Purchase Price and agree to
treat any such payment as such for all tax, accounting and financial reporting
purposes.

Double claims

No Party shall be entitled to recover, directly or through the Company, from the
other Party under this Agreement or under any other agreement entered into in
connection with this Agreement, more than once in respect of the same Damages or
Liabilities.

Remedial action

If a breach of any of the warranties set forth in Article 10 or Article 11 or of
any covenants under this Agreement occurs, then, to the extent that any such
breach is capable of being remedied, the Indemnifying Party shall be afforded a
reasonable opportunity to remedy the subject matter of the breach, which remedy
may include the payment by the Indemnifying Party to the Claiming Party and/or
the Company of such compensation as shall in any event place the Claiming
Party and/or the Company in an equivalent position to that in which they would
have been had such breach not occurred. Should any breach not be fully remedied,
the Claiming Party shall be entitled to obtain indemnification under this
Article 12 for the portion of unremedied breach.  In addition, the Claiming
Party shall be entitled to obtain indemnification under this Article 12 for any
and all Damages and Liabilities,  with respect to such breach prior to the
remedy thereof.

Conduct of Claims

Direct Claims

If  a Party (the "Claiming Party")  has a Claim (on its own behalf or, for the
Purchaser, on behalf of the Company)  under this Agreement that does not involve
a Third Party Claim,  the Claiming Party agrees to give prompt notice in writing
of such Claim to the other Party (the "Indemnifying Party") and in any event no
later than 90 days after the Claiming Party has knowledge of the matter giving
rise to the Claim. Such notice shall set forth in reasonable detail such Claim,
 including the amount thereof (estimated, if necessary), and the basis for
indemnification (taking into account the information then available to the
Claiming Party). The failure to so notify the Indemnifying Party shall relieve
the Indemnifying Party of its obligations to indemnify for such claim.

Any Claim shall (if it has not been previously satisfied, settled or withdrawn)
be deemed to be withdrawn six months after the date on which it was notified to
the Indemnifying Party unless (a) discussions and negotiations to settle it
(i) have been commenced and (ii) are being pursued with reasonable diligence; or
(b) an arbitration proceeding has been initiated by a Party in respect of such
Claim.

Third Party Claim

The Claiming Party shall give prompt notice in writing to the Indemnifying Party
of the assertion of any claim or the commencement of any suit, action or
proceeding by any Third Party ("Third Party Claim") in respect of which
indemnity may be sought under this Agreement. Such notice shall set forth in
reasonable detail such Third Party Claim,  including the amount thereof
(estimated, if necessary and if then estimable), and the basis for
indemnification (taking into account the information then available to the
Claiming Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.

The Claiming Party shall conduct the defense of the Third Party Claim diligently
and in good faith using all commercially reasonable means and defenses available
to it. No admission of liability (whether express or implied) shall be made by
or on behalf of the Claiming Party or, as the case may be, the Company, and no
Claim shall be compromised, disposed of or settled without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed.  If any such consent or refusal of consent by the
Indemnifying Party is not received by the Claiming Party within ten  (10)
 Business Days, or such shorter period to the extent required in the
circumstances and explicitly stated in the Third Party Claim notice, after the
date on which such consent was requested or required by the Claiming Party, the
Indemnifying Party will be deemed to have consented to such compromise, disposal
or settlement for the purposes of this Article 13.2(b).

The Indemnifying Party shall be entitled to participate in the defense of any
Third Party Claim and, subject to the limitations set forth in this Section
13.2, shall be entitled to control and appoint lead counsel for such defense, in
each case at its own expense.

If the Indemnifying Party shall assume the control of the defense of any Third
Party Claim in accordance with the provisions of this Section 13.2:

the Indemnifying Party shall obtain the prior written consent of the Claiming
Party (which shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim, if the settlement does not expressly
unconditionally release the Claiming Party and its Affiliates from all
liabilities and obligations with respect to such Third Party Claim or the
settlement imposes injunctive or other equitable relief against the Claiming
Party or any of its Affiliates;

the Claiming Party shall be entitled, at its own expense, to participate in the
defense of any Third Party Claim and to employ separate counsel of its choice
for such purpose; and

the Claiming Party shall not enter into any settlement of such Third Party Claim
without the prior written consent of the Indemnifying Party (which shall not be
unreasonably withheld). In the event that a settlement offer which does not
impose on the Claiming Party or the Company any Liabilities or restrictions
other than payment obligation is received which the Indemnifying Party, but not
the Claiming Party, is willing to accept, the Claiming Party may elect to
continue the defense of such Third Party Claim at its own expense, in which case
the liability of the Indemnifying Party shall be limited to the lesser of: (A)
the Damages calculated as if the Third Party Claim were settled in accordance
with the proposed settlement offer; and (B) the Damages actually suffered by the
Claiming Party  (including, if the Purchaser is the Claiming Party,  Damages
suffered by the Company), taking into account the final determination of the
Third Party Claim.

In connection with the defense or prosecution of any Third Party Claim, each
Party shall:

cooperate, and cause its respective Affiliates to cooperate, in the defense or
prosecution of such claim;

furnish or cause to be furnished such documents, records, information and
testimony, grant or cause to be granted access to all reasonably requested
witnesses, and attend such conferences, discovery proceedings, hearings, trials
or appeals, in each case as may be reasonably requested in connection therewith;
and

take all reasonable steps to make available to the other Party, upon written
request, its former and current employees, other personnel and agents (whether
as witnesses or otherwise) to the extent that such persons may reasonably be
required in connection therewith.

Neither the Seller nor the Purchaser will (and each of the Seller and the
Purchaser shall cause its respective Affiliates not to) destroy or dispose of
any documents, records or information related to the defense or prosecution of
any Third Party Claim without first using its reasonable best efforts to notify
the other Party of the proposed destruction or disposition and giving the other
Party the opportunity to take possession of or copy such documents, records or
information prior to such destruction or disposition.

Payments

Any sum payable by the Indemnifying Party to the Claiming Party under
Article 12 shall be paid within thirty (30) days following its due date,
provided, however, that the Indemnifying Party will not be required to make any
payment until the amount in respect of which the Claim has been made is certain,
due and payable (or if, by reason of the nature of the Damages and Liabilities,
no payment is required to be made by the Claiming Party or, as the case may
be, the Company, on the date on which the applicable Damages or Liabilities have
become certain).

If the Indemnifying Party pays an amount in discharge of any Claim under this
Agreement and the Claiming Party subsequently recovers (whether by payment,
discount, credit, relief or otherwise) from a Third Party an amount in respect
of the same Damages, the Claiming Party shall promptly pay or cause its
Affiliate to pay, as the case may be, to the Indemnifying Party an amount equal
to the lesser of the sum recovered from the Third Party and the amount paid by
the Indemnifying Party in respect of such Claim.

Limitations of liability

Time limits

Neither Party shall be liable for a Claim made in respect of a breach of any
representation, warranty or covenant under this Agreement unless notice of such
Claim is notified in writing by the other Party:

in respect of Taxes, within sixty  (60) days after of the expiry of the
applicable statute of limitation, and in no event later than January 31, 2016;

in respect of Claims for breach of any of the representations and warranties set
out in Articles 11.1(a),  11.1(b),  11.2,  11.3(b) and 11.8,  within sixty  (60)
days after of the expiry of the applicable statute of limitation if any; or

in respect of all other matters, within twelve (12) months after the Closing
Date.

Minimum and maximum Claims

De minimis

Neither Party shall be liable under this Agreement in respect of any Claim if
the amount of any such Claim does not exceed One Hundred Thousand Dollars
($100,000.00).

Deductible

Neither Party shall be liable under this Agreement in respect of any Claim
unless and to the extent that the aggregate amount of all Claims for which such
Party would otherwise be liable under this Agreement exceeds Four Hundred
Thousand ($400,000.00), provided that such amount shall constitute a deductible
(franchise) and not a threshold (seuil de déclenchement). For the avoidance of
doubt, the Claims in respect of which a Party shall not be liable pursuant to
Article 15.2(a) shall not be taken into account for the computation of the
deductible.

Cap

The Indemnifying Party's maximum aggregate liability under Article 12 in respect
of Damages and Liabilities attributable to a breach or inaccuracy of its
representations and warranties or covenants shall be:

the Closing Payment, as adjusted in accordance with this Agreement,for Claims
made in respect of Articles 10.1 – 10.3 (inclusive), 11.1(a) – (c) (inclusive),
11.2,  11.3(a) – (e) (inclusive), 11.5(c), and 11.8(b) – (d);

Fifty Million Euros (€50,000,000.00) for Claims made in respect of Article
12.4(b); and

Twenty Million Dollars ($20,000,000.00) for any and all other Claims made under
Article 12;

and neither Party shall be required to make any payment in respect of such
Claims which, in aggregate, would exceed such cap.

Disclosures

The Seller shall not be liable for any breach or inaccuracy of the
representations and warranties set out in Article 11 to the extent that the
relevant fact, matter or circumstance which causes the relevant representation
or warranty to be breached or inaccurate is disclosed in (a)  this Agreement,
including its Schedules; or (b) the Data Room.

Change of law

The Purchaser shall not be entitled to make any Claim in respect of any Damages
or Liabilities, or any part thereof, and shall not be indemnified in respect of
any such Damages or Liabilities, or any part thereof, arising from or caused by
the passing of, or any change (even with a retroactive effect) in, any Law after
the date hereof,  including (without prejudice to the generality of the
foregoing) any increase in the Tax rates or any imposition of Tax as a direct
result of such change in Law.

Action by the Purchaser and/or the Company

The Purchaser shall not be entitled to make a Claim for indemnification under
this Agreement to the extent resulting from (a) any action of the Purchaser or
the Company taken or made after the Closing Date (including a change in the
Accounting Principles), or (b) the failure by the Company to subscribe, on or
after the Closing Date, to a new insurance coverage at least as protective as
the one existing as of the date hereof.

Mitigation of Loss

Each Party shall procure that all reasonable steps are taken and all reasonable
assistance is given to avoid or mitigate any Damages or Liability which in the
absence of mitigation might give rise to a liability in respect of any Claim. In
particular,  each Party undertakes to claim or cause to be claimed under any
applicable insurance policy carried by it or its Affiliate in respect of the
Damages or Liability concerned and to seek recovery in accordance with the terms
of such insurance policy.

Exclusivity of remedy

The indemnification provided for under Article 12 shall be the exclusive remedy
of a Party against the other Party in respect of any breach of the warranties
set forth in Article 10 or Article 11, as applicable, or of any breach of a
Party's covenants under this Agreement,  and each Party hereby waives any rights
to the rescission (nullité) it may have.    Neither the Purchaser nor the
Company will have any cause of action or claim against the Seller resulting from
its role as the president of the Company except to the extent that such claim is
also a Claim that gives rise to a right of indemnification pursuant to Article
12.

Purchaser's  acknowledgments

The Purchaser acknowledges that it is knowledgeable of the oil and gas business
and of the usual and customary practices of oil and gas producers, including
those in the areas where the Company operates its activities.

The Purchaser further acknowledges that it has, together with its accounting,
legal, tax, business and other advisers, carried out an independent and
satisfactory due diligence of the Company consisting, inter alia, in reviewing
and analyzing (i) the due diligence reports prepared by the Purchaser's
advisers, (ii) the documents communicated to the Purchaser and its advisers or
made available to them in a virtual data room held in/hosted by Box.com from
September 15, 2012 to November 12, 2012 (the "Data Room"), the content of which
is included in Schedule 16, asking written and oral questions and analyzing the
answers and their related documents, having access to the management of the
Company and, more generally, (iii) all documents and information considered by
it as necessary and sufficient to enter into this Agreement.

In connection with its investigations of the Company, the Purchaser may have
received from the Seller and the Company and/or their respective agents,
directors, employees, representatives, auditors and advisers, certain
projections, forecasts and/or business plan information. The Purchaser
acknowledges that there are uncertainties inherent in attempting to make such
projections and other forecasts and plans and that it is familiar with such
uncertainties. The Purchaser further acknowledges that neither the Seller nor
any of its agents, directors, employees, representatives, auditors or advisers
makes any representation or warranty, whether express or implied, as to the
accuracy or completeness of the information provided to it, and the Purchaser
further confirms that it is taking full responsibility for making its own
evaluation of the Company and its current position and future financial and
business prospects.

Except for the representations and warranties contained in this Agreement, the
Seller does not make any other contractual representation or warranty to the
Purchaser, either express or implied, oral or written, of any kind whatsoever
with respect to the Shares, the Company (including any implied warranty or
representation as to condition, merchantability or suitability as to any of the
assets or properties of the Company) or any of the transactions contemplated
hereby (including as to the accuracy or completeness of any information provided
to the Purchaser or its representatives).

SECTION IV – MISCELLANEOUS PROVISIONS

Confidentiality / Announcements

Confidentiality

Subject to Article 17.2 below, the Parties shall treat as strictly confidential
all information received or obtained as a result of entering into or performing
this Agreement and the agreements contemplated hereunder relating to (i) the
negotiations relating to this Agreement and the agreements contemplated
hereunder, and (ii) the existence and subject matter of this Agreement and the
agreements contemplated hereunder.

Notwithstanding the provisions of Article 17.1(a), each Party may disclose
information which would otherwise be confidential in the event that:

it is required by law or by a court of competent jurisdiction;

it is required by any securities exchange or regulatory or governmental body,
whether or not the requirement for the information has the force of law;

the disclosure is made as a normal part of the preparation of the accounts
and/or other mandatory reports;

the information has come into the public domain through no fault of that Party;

the other Party has given its prior written consent to the disclosure, such
consent not to be unreasonably withheld or delayed.

Announcement

Pending Closing,  the Seller and the Purchaser shall, subject to the
requirements of law or any regulatory body or the rules and regulations of any
recognized stock exchange, consult together and agree as to the terms of, the
timetable for and manner of publication of any announcement which either Party
may desire to make regarding this Agreement.

Successors and assigns

This Agreement is personal to the Parties. Accordingly, neither the Purchaser
nor the Seller may, without the prior written consent of the other, assign the
benefit of all or any of the other's obligations under this Agreement, nor any
benefit arising under or out of this Agreement.

Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the Parties.

Payments

Wherever in this Agreement provision is made for payment by one Party to
another, such payment (including the Closing Payment)  shall be made in
dollars and be effected by crediting by wire transfer and in immediately
available funds to the account specified hereunder on or before the due date of
payment.

Withholdings and deductions

All sums payable by the Seller or the Purchaser to another Party under this
Agreement shall be paid free and clear of all deductions, withholdings set-offs
or counter-claims whatsoever save only as may be required by law.

Costs

Each Party shall bear the costs and expenses (including intermediaries' fees)
incurred by it in connection with this Agreement and the transactions
contemplated herein as well as any Taxes required by law to be paid by such
Party, provided that the Purchaser shall bear (and shall hold harmless the
Seller from) all stamp, transfer or registration taxes payable in France in
respect of this Agreement or the performance thereof or any other document
entered into pursuant to this Agreement.

Cooperation

Each of the Parties shall from time-to-time execute such documents and perform
such acts and things as any other Party may reasonably require to transfer the
Shares to the Purchaser and to give any Party the full benefit of this
Agreement.

No recourse against non-Parties

Except as provided in the ZaZa Parent Guarantee, all Claims or causes of action
(whether in contract or in tort, or otherwise) that may be based upon, arise out
of or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), may be made only against the persons that are expressly identified
as Parties hereto. Except as provided in the ZaZa Parent Guarantee, no  person
who is not a named Party to this Agreement, including any director, officer,
employee, incorporator, member, partner, shareholder, Affiliate, agent,
attorney, adviser or representative of any named Party to this Agreement
("Non-Party Affiliates"), shall have any liability (whether in contract, in tort
or otherwise, or based upon any theory that seeks to impose liability of a Party
against its owners or affiliates) for any obligations or liabilities arising
under, in connection with or related to this Agreement or for any claim based
on, in respect of, or by reason of this Agreement or its negotiation or
execution; and each Party hereto waives and releases all such liabilities,
claims and obligations against any such Non-Party Affiliates.  Non-Party
Affiliates are expressly intended as Third Party beneficiaries of this provision
of this Agreement.

No individual who, in his/her capacity as agent, legal representative or
otherwise, signs this Agreement or any agreement, certificate or other document
in relation therewith on behalf of any Party hereto (a "Non-Party Individuals")
shall have any liability (whether in contract, in tort or otherwise) for any
obligations or liabilities arising under, in connection with or related to this
Agreement or any agreement, certificate or other document in relation therewith,
or for any claim based on, in respect of, or by reason of this Agreement or any
agreement, certificate or other document in relation therewith, or their
negotiation or execution; and each Party hereto waives and releases all such
liabilities, claims and obligations against any such Non-Party Individual.
 Non-Party Individuals are expressly intended as Third Party beneficiaries of
this provision of this Agreement.

Notices

Any demand, notice or communication under this Agreement shall be in writing and
delivered by hand with acknowledgement of receipt, sent by registered post with
acknowledgement of receipt, by e-mail (provided that in respect of e-mail
transmission the recipient shall have acknowledged receipt of such e-mail
transmission), by facsimile transmission (provided that in respect of facsimile
transmission the recipient has not notified the sender within 24 hours that all
or part of the document is illegible) or notified by a bailiff (huissier de
justice) or by any means provided that the acknowledgment of receipt can be
proved:

in the case of the Purchaser, to:

Vermilion REP SAS

attention: President

Route de Pontenx lieu dit «  Le Pioulas  »

40161 Parentis en Born

e-mail: gschut@vermilionenergy.com

fax: +33.558.82.95.82

with a copy to:

Vermilion Energy Inc.

Attention: Executive Vice President, Business Development

Suite 3500, 520 3rd Avenue S.W.

Calgary, Alberta

fax: +1.403.231.1778

in the case of the Seller, to:

ZaZa Energy Corporation

Attention: Patrick A. Dunn

1301 McKinney St., Suite 3000

Houston,  Texas 77010

e-mail: patrick.dunn@zazaenergy.com

fax: +1.713.595.1919

With a copy to:

ZaZa France SAS

Attention: Tony Vermeire

5, rue Scribe 75009 Paris

e-mail: tony.vermeire@zazaenergy.com

fax: +33.1.47.03.37.71

Any such demand, notice or communication shall be deemed to have been served as
follows:

if delivered by hand, on the date of delivery to the recipient (as evidenced by
the acknowledgment of receipt);

if sent by registered post with the acknowledgment of receipt, on the date of
delivery to the recipient (as evidenced by the acknowledgment of receipt);

if sent by e-mail, on the date of the acknowledgment by the recipient of such
e-mail transmission;

if sent by facsimile transmission, on the date of the transmission (unless the
recipient has notified the sender within 24 hours that all or part of the
document is illegible).

Invalidity

If any term or provision in this Agreement is held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form part of
this Agreement but the enforceability of the remainder of this Agreement shall
not be affected. The Parties shall amend any invalid or unenforceable term or
provision to the extent reasonably required to make such provision valid or
enforceable.

Governing Law and arbitration

This Agreement is governed by and shall be construed in accordance with French
law.

All disputes, controversies or claims arising out of or in connection with the
existence, validity, interpretation or performance of this agreement shall be
finally settled, with no possibility to appeal, under the Rules of Arbitration
of the International Chamber of Commerce, by (a) one (1) arbitrator agreed upon
by the Parties in the case of a dispute, controversy or claim valued at less
than $1,500,000, or (b) three (3) arbitrators (one (1) arbitrator shall be
appointed by the Seller, the second arbitrator shall be appointed by the
Purchaser and the third arbitrator shall be appointed by these two arbitrators)
in the case of a dispute, controversy or claim valued at $1,500,000 or more. The
place of arbitration shall be Paris,  France and the proceedings shall be
carried out in the English language. 

Signed in Houston, Texas, USA
On November 13, 2012
In two (2) originals

ZaZa France SAS

 

 

_____________________________________
By:  Tony Vermeire
Title:  President

Vermilion REP SAS

 

 

_____________________________________
By:  John Donovan

            Duly authorised

 





3 

 

 

--------------------------------------------------------------------------------

 

 



Schedule 4.2

Closing Statement

The Closing Statement shall be drawn up in accordance with the Accounting
Principles and the provisions of the second paragraph of Article 3 and Article
4.2 of the Agreement.

The Closing Statement shall be expressed in dollars. Amounts in other currencies
shall be translated into dollars at the spot exchange rate of the European
Central Bank (available on www.ecb.int) around 2:15 pm (ECB time) on the
Business Day prior to the Closing Date.

Preparation

As soon as practicable following the Closing, and no later than sixty  (60)
calendar days following the Closing, the Purchaser shall review the Pre-Closing
Notice and provide written notice to the Seller setting out all adjustments to
the General and Administrative Expenses Adjustment, the Leakage Adjustment, the
Working Capital Adjustment and the Obsolete Inventory Adjustment required based
upon any understatement or overstatement of the relevant amounts set forth in
the Pre-Closing Notice (the "Draft Closing Statement").  The Seller
shall cooperate reasonably in the preparation of the Draft Closing Statement. In
order to enable the Purchaser to prepare the Draft Closing Statement, the Seller
shall grant the Purchaser and its accountants access to any books, records or
other documents that are within the possession or control of any member of the
Seller's Group which are reasonably required for the preparation of the Draft
Closing Statement. The Seller agrees to direct the managers and employees of the
Seller's Group to provide reasonable assistance to the Purchaser and its
accountants to undertake the matters contemplated by this paragraph.

Within thirty (30) calendar days of receipt by the Seller of the Draft Closing
Statement, the Seller may deliver a disagreement notice (the "Seller's
Disagreement Notice") to the Purchaser stating that the Draft Closing Statement
does not comply with the provisions of article 1  of this Schedule and shall
attach a schedule of those items in respect of which it disagrees with the Draft
Closing Statement together with the reasons for the disagreement in reasonable
detail and a revised Draft Closing Statement (the "Revised Draft Closing
Statement").

If a Seller's Disagreement Notice and a Revised Draft Closing Statement have not
been served by the Seller within the thirty (30) calendar day period referred to
in article 2.2, the Seller shall be deemed to agree to the Draft Closing
Statement and the Draft Closing Statement shall become the Closing Statement and
shall be final and binding on the Parties for all purposes.

If a Seller's Disagreement Notice and a Revised Draft Closing Statement have
been served by the Seller within the thirty (30) calendar day period, the
Seller and the Purchaser shall attempt in good faith to reach agreement in
respect thereof within a twenty-day (20) period from receipt by the Purchaser of
the Seller's Disagreement Notice and Revised Draft Closing Statement and if they
are unable to do so within such time period then the Closing Statement shall be
referred to the Expert Accountant at the request of either Party.

Expert Accountant

Except to the extent that the Purchaser and the Seller agree otherwise, the
Expert Accountant shall determine its own procedure but:

shall determine items in dispute;

shall apply the principles set out in article 1;

the procedure of the Expert Accountant shall:

give the Parties a reasonable opportunity to make written and oral
representations to it;

require that the Parties supply each other with a copy of any written
representations at the same time as they are made to the Expert Accountant;

permit each Party to be present while oral submissions are being made by any
other Party; and

more generally, comply with the principe du contradictoire at all times.

In view of the determination pursuant to article 3.1.1, the Expert Accountant
shall prepare and deliver to each Party a preliminary report no later than
thirty (30) calendar days from its appointment. The Purchaser and the Seller
shall have the opportunity to comment to the Expert Accountant on the
preliminary report within fourteen (14) days from the date of such preliminary
report (and such comments shall be communicated forthwith to the other Party).
Any adjustment pursuant to article 3.1.1 shall be finally determined by the
Expert Accountant in a final report within sixty (60) days of its appointment.

The preliminary and the final report shall (i) be made in writing and made
available for collection by the Purchaser and the Seller at the offices of the
Expert Accountant at such time as the Expert Accountant shall determine (having
regard to the time constraints mentioned above) and (ii) unless otherwise agreed
by the Purchaser and the Seller, include reasons for each relevant
determination.

The Expert Accountant shall act as a "tiers arbitre" in accordance with
article 1592 of the French Civil Code and its determination of any matter
falling within its jurisdiction shall be final and binding on the Parties save
in the event of fraud, bias or manifest error (erreur grossière). In particular,
its determination shall be deemed to be incorporated into the Draft Closing
Statement (or the Revised Draft Closing Statement, as the case may be), which,
as adjusted, shall then be final and binding on the Seller and the Purchaser as
aforesaid.

The Purchaser and the Seller shall co-operate with the Expert Accountant and
comply with its reasonable requests made in connection with the carrying out of
its duties under this Agreement. In particular, without limitation, the
Purchaser shall, and shall cause the Company to, keep up to date and make
available to the Seller, the Seller's accountants and the Expert Accountant the
Company's books and records, management accounts, reporting documents as well as
any other documents relating to the Company (including, for the avoidance of
doubt, the consolidated financial statements of the Company or its mother
company as at December 31, 2012, as the case may be) during the period from the
appointment of the Expert Accountant until the completion of the final report of
the Expert Accountant, which are relevant to the matters in dispute. The
Purchaser agrees to make available the services of the Company's managers
(dirigeants) and employees to assist the Seller, its accountants and the Expert
Accountant as reasonably required in relation to the matters contemplated by
this paragraph.

The Purchaser and the Seller shall, and shall procure that their accountants and
other advisers shall, and shall instruct the Expert Accountant to, keep all
information and documents provided to them pursuant to this
article 3 confidential and shall not use the same for any purpose, except for
disclosure or use in connection with the preparation of the Closing Statement,
the proceedings of the Expert Accountant or another matter arising out of this
Agreement or in defending any claim or argument or alleged claim or argument
relating to this Agreement or its subject matter.

The fees of the Expert Accountant shall be paid as to half by the Seller and
also half by the Purchaser.



4 

 

 

--------------------------------------------------------------------------------

